Citation Nr: 1637657	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  12-08 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected degenerative joint disease of the right knee.

4.  Entitlement to service connection for residuals of a head injury, to include headaches.

5.  Entitlement to service connection for a right wrist disorder.

6.  Entitlement to an initial increased rating for a right knee disability, rated as 10 percent disabling prior to February 11, 2014, and as 20 percent disabling as of that date.  



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and D.E.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from January 1974 to May 1975.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for degenerative joint disease of the right knee and assigned a noncompensable rating effective September 21, 2009, but denied the claims for service connection involving disorders of the cervical spine, back, left knee and right wrist, and the claim for service connection for residuals of a head injury, to include headaches.

The Veteran and D.E. presented testimony at a Board videoconference hearing in June 2014.  A transcript is of record.  The Board subsequently remanded the claims listed on the title page for additional development in November 2014.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

In a May 2015 rating decision, the rating assigned for degenerative joint disease of the right knee was increased to 10 percent, effective between September 21, 2009, and February 11, 2014.  The RO thereafter recharacterized the disability as right knee meniscal tear and assigned a 20 percent rating effective February 11, 2014.  Despite the increased ratings granted by the RO, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Given the foregoing, the Board has recharacterized the issue as reflected on the title page.  

The law requires that the Veterans Law Judge (VLJ) who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In May 2016, the Board sent a letter to the Veteran, which explained that the VLJ who presided over his June 2014 videoconference hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different VLJ; otherwise, the case would be reassigned.  In May 2016, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

Additional evidence was associated with the electronic record on several occasions after the RO issued a May 2015 supplemental statement of the case.  A waiver of RO consideration was received in September 2016.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2015).

 
FINDINGS OF FACT

1.  The probative evidence is against a finding that the Veteran's current cervical spine disorders had their onset during active duty service, manifested within one year of the Veteran's discharge from service, or are related to active duty service.

2.  The probative evidence is against a finding that the Veteran's current back disorders had their onset during active duty service, manifested within one year of the Veteran's discharge from service, or are related to active duty service.

3.  The probative evidence is against a finding that the Veteran's current left knee disorder had its onset during active duty service, manifested within one year of the Veteran's discharge from service, is related to active duty service, or is secondary to the service-connected degenerative joint disease of the right knee.

4.  There is no probative evidence that the Veteran sustained a head injury in service, that he has had chronic headaches since service, or that his current headaches are etiologically related to service, to include headaches reported after a February 1975 in-service car accident.

5.  A current diagnosis involving the right wrist is not of record.

6.  Prior to February 11, 2014, the Veteran's right knee disability was not manifested by flexion limited to 30 degrees.

7.  As of February 11, 2014, the Veteran's right knee disability has not manifested by flexion limited to 15 degrees, and the Veteran is in receipt of the maximum rating provided under Diagnostic Code 5258.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

4.  The criteria for service connection for residuals of a head injury, to include headaches, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  The criteria for service connection for a right wrist disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

6.  The criteria for an initial rating in excess of 10 percent for the right knee disability have not been met prior to February 11, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5260 (2015).

7.  The criteria for an initial rating in excess of 20 percent for the right knee disability have not been met as of February 11, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5258 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant notice was provided in September 2009 concerning the claims for service connection listed on the title page.

In regards to the Veteran's increased rating claim, that arises from his disagreement with the initial evaluation that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, to include records from the Social Security Administration (SSA).  VA examinations have been conducted and opinions obtained.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, corrective notice regarding how to establish service connection on a secondary basis was provided; SSA records were obtained; VA medical records were obtained; the Veteran provided authorization for the release of private medical records, which were obtained; and VA examinations with medical opinions were conducted.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

For certain chronic disorders, such as arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Under section 3.310 of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

With regard to aggravation of nonservice-connected disabilities, for claims filed on or after October 10, 2006, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The baseline and current levels of severity will be determined under the VA Schedule for Rating Disabilities, and the extent of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for disorders of the cervical spine (neck), back, left knee, and right wrist, as well as a head injury.  In his September 2009 VA Form 21-526, the Veteran reported a knee injury in May 1974, a knee and back injury in August 1974, a head injury in 1974, and problems with his right wrist, a neck injury, and headaches in February 1975.  In an April 2012 VA Form 9, the Veteran asserted that his neck and back were injured and treated on active duty and that he had had problems since discharge.  The Veteran also reported that he was hit in the head with a glass container by another soldier in the mess hall at Fort Lee, Virginia, possibly in 1974, because the Veteran had testified against the other soldier.  The Veteran also reported a car accident in Germany in 1975.  He asserted his headaches were secondary to the head injury.  

The Veteran testified in June 2014 that he took hydrocodone three times a day for the pain in his knees, back and neck.  In regards to his neck and back claims, the Veteran testified that while in Germany, he was in a car accident, which he believed had caused his current back and neck problems.  In regards to his claim for service connection for a left knee disorder, the Veteran indicated he had been told that his problems stemmed from his left knee doing all the work as a result of his service-connected right knee.  The Veteran's witness (D.E.) testified that the Veteran had been falling weekly as a result of his left knee problems and that she would occasionally have to help him get up off the floor and get him out of the tub.  In regards to his claim for service connection for residuals of a head injury, the Veteran testified that his headaches started in Virginia in 1974 after he was hit in the head with a container of sugar in the chow hall.  He indicated that he almost blacked out as a result.  The Veteran further testified that his headaches really started after he bumped his head as a result of a car accident while stationed in Germany.  He indicated that he occasionally had headaches after service, which felt like a little tingle in his head, but that it was now starting to get worse on the right side.  In regards to his claim for service connection for his right wrist disorder, the Veteran testified that he fell in basic training and that his wrist was also jammed in the car accident.  D.E. testified that she noticed the Veteran had trouble holding things as a result of his right wrist problems.  The Veteran essentially testified that all his problems come and go since service.  

The Veteran's service treatment records document treatment related to his back, neck, right wrist and headaches, which will be discussed in more detail below, but are devoid of reference to complaint of, or treatment for, any left knee problems.  

An August 13, 1974, service treatment record documents that the Veteran was seen with subjective complaint of knee and back pain for the past three days at the stockade dispensary.  His back reportedly ached when he bent over.  There was objective evidence of full range of motion and no tenderness on palpation.  The Veteran was noted to be very vague about symptomatology during the physical examination and further questioning.  The assessment was low back pain and knee pain, etiology unknown.  An August 21, 1974, service treatment record documents that the complaints involved the right knee and that the Veteran had been seen on numerous occasions at the stockade dispensary with complaint of right knee pain.  The assessment was normal knee, chronic complainer.  

A January 1975 service treatment record documents that the Veteran was seen with a sudden headache since the morning, without running nose or sore throat.  

A February 1975 service treatment record documents that the Veteran was in a car accident the night prior and was complaining of headaches since the accident.  Examination showed a one inch laceration on the right wrist but no evidence of head trauma.  The neck had moderate right sided spasm.  The impression was minor injuries.  

The Veteran underwent an expeditious discharge examination in March 1975.  He reported cramps in his legs, with notation that he had pains on the right side of his right knee on occasion from prolonged standing, but denied swollen or painful joints; frequent or severe headache; dizziness or fainting spells; head injury; arthritis, rheumatism or bursitis; bone, joint or other deformity; lameness; recurrent back pain; and "trick" or locked knee.  See report of medical history.  The Board notes that there is no contemporaneous report of medical examination.  

An April 1975 service treatment record documents that the Veteran was seen with complaint of lumbar back pain, which had been a problem for a long time.  The pain did not radiate and was located in the midline L1 area.  The pain had been present since basic training, apparently by lifting, but the Veteran could not describe the pain well as to severity and duration.  The impression appears to have been chronic low back pain of undetermined etiology.  The Veteran was sent for physical therapy.  

The post-service medical evidence of record consists of private and VA treatment records, as well as several VA examination reports.  

An August 1990 VA x-ray of the lumbosacral spine was taken due to chronic low back pain.  The impression was slight rotoscoliosis of the mid-lumbar spine.  

A June 1999 VA nurse practitioner note documents that the Veteran reported he was working on an automobile two days prior and while he was bent over he experienced a severe pain in his low back with no recollection of twisting or turning in an unusual way and not while lifting a heavy object.  There was objective evidence of back paravertebral muscle spasms, bilaterally; deep tendon reflexes were present but decreased bilaterally; and the Veteran was unable to stand erect or bend over secondary to pain.  The assessment was severe low back pain.  A lumbosacral spine series was pending.  A June 1999 VA x-ray of the lumbosacral spine contained an impression of disk degenerative changes at L5-S1.  

Records obtained from SSA reveal that the Veteran was seen at the emergency room in October 2002 complaining that he was in a motor vehicle collision on Saturday.  He reported that he was the restrained driver and did not hurt at first, but his neck started to bother him Sunday morning and he also had very mild low back pain only when he got up.  The Veteran denied any extremity pain, weakness or numbness.  It was noted that x-ray of the cervical spine showed some degenerative changes, but no fractures were seen.  The diagnosis was cervical strain.  The x-ray referenced is of record and contains an impression of multilevel cervical spondylosis; no cervical fracture is appreciated on this examination.  

The Veteran was seen by VA in December 2002 with complaint of neck and low back pain, which began after a motor vehicle accident in October.  The Veteran indicated he had been told he had mild whiplash and reported low back pain for several weeks, but more acutely in the past several days.  There was objective evidence of paraspinous muscle spasm.  The assessment was subacute low back pain and cervical spine muscle spasm and pain, possible mild whiplash.  X-rays were ordered.  A December 2002 VA x-ray of the lumbosacral spine contained an impression of slight narrowing of the disk space at the level of L5-S1 raising the possibility of degenerative disk disease at that level.  A December 2002 x-ray of the cervical spine contained an impression of narrowing of the disk space seen at the level of C5-C6, C6-C7, and C7-T1 with vacuum phenomenon suggesting degenerative disk disease at those levels; spur encroaches on the neural foramina on both sides, most prominent at the level of C5-C6 on the left side.  

The Veteran was seen at the VA emergency room in September 2009 with chief complaint of back pain and headache.  The assessment was sinusitis and rib fracture with pain (x-ray had shown fracture of the anterolateral seventh rib).  

A November 2009 VA treatment record documents chief complaint of headache, which was described as dull, aching pain in the posterior skull without radiation, tearing of eyes, numbness, tingling, nausea or vomiting, but which was associated with blurry vision.  The assessment was headache.  A November 2009 CT scan of the temporal bones taken due to history of persistent headache was normal.  A November 2009 CT scan of the head due to persistent right sided headache contained an impression of no acute intracranial process.  

The Veteran underwent a VA examination in December 2009.  In pertinent part, he reported low back discomfort.  The examiner reported that service treatment records revealed complaint of chronic back pain in 1975, which was treated with physiotherapy, and that the Veteran did not make any back complaints at separation in March 1975.  He reported that after service, he worked as a construction worker and factory worker.  The examiner reported that a 1999 x-ray revealed degenerative disk disease at L5-S1.  The Veteran also reported headaches, which he noted he had had for years, but had seemed to increase in frequency in the past five months.  The examiner noted that a November 2009 CT scan of the head was unremarkable.  The Veteran reported a long history of left paraspinal cervical muscle tenderness without spasm.  The pertinent impression included cervical degenerative disk disease; lumbar degenerative disk disease; and muscular headaches.  It was the examiner's opinion that the present lumbar degenerative disk disease was not related to his in-service back complaints because his complaints during service were minimal and no problems were noted on discharge physical examination.  There was also no evidence that he complained of chronic problems after his discharge as the first complaint was in the 2002 timeframe.  No opinion regarding the diagnosed cervical spine and headache disorders was provided.  

A January 2010 VA clinic note indicates that x-rays showed narrowing of the medial and lateral joint spaces of the knees, which raised the possibility of medial and lateral meniscus tear or degeneration.  It was also noted that the Veteran had headaches and that a CT scan was read as negative and that shoulder/back pain was stable at that time.  The assessment included shoulder/knee arthritis and headaches.  

A March 2010 MRI of the lumbar spine contained the following impression: "the lumbar spinal canal is small in anteroposterior dimensions with short pedicles.  Multilevel degenerative changes are seen involving the lumbar spine with moderate to severe spinal canal narrowing from L3-L4 to L5 - S1 levels.  Diffuse disc bulge with annular tear and central focal protrusion seen at L3-L4 level.  Diffuse disc bulge with focal protrusion is seen at L4-L5 level."  

Records obtained from SSA reveal that in June 2010, the Veteran complaint of back and bilateral knee pain for 35 years due to an injury sustained in basic training in 1974.  The diagnosis included degenerative disc disease of the lumbosacral spine, bilateral knee pain, probable arthritis versus ligament tear; and bilateral shoulder pain.  See Form SSA-4734-BK.  

A July 2010 VA treatment record indicates that the Veteran complained of low back pain, which he reported had been ongoing for years and which he first noticed in 1974, when he fell during basic training.  The Veteran indicated that it had started becoming unbearable over the past several months without apparent re-injury.  The impression was low back pain due to spinal stenosis from L3-S1, also with some accompanying myofascial changes.  

The Veteran underwent a MRI of the cervical spine at a private facility in August 2012.  The impression was status post cervical myelogram without complication; multilevel cervical spondylosis.  

Private treatment records document that the Veteran underwent cervical myelogram in January 2013 due to history of cervical spondylosis.  He also underwent a CT scan of the cervical spine in January 2013, which contained an impression of multilevel degenerative disease identified throughout the cervical spine; disc/osteophyte complex identified at the C3/4 level with moderate to severe central canal stenosis; uncovertebral osteophytes produce moderate to severe left and moderate right foraminal narrowing at the C3/4 level; similar findings produce mild to moderate central canal stenosis at the C2/3, C4/5, and C5/6 level; and multilevel foraminal narrowing.  

The Veteran underwent a MRI of the cervical spine at a private facility in August 2013.  The impression was disc-osteophyte complex noted at C3-C4 with resultant moderate to severe central canal stenosis; increased signal identified within the cervical cord at the C3-C4 level suggestive of cord malacia; similar findings produce moderate central canal stenosis at C4-C5 and C5-C6; uncovertebral hypertrophy and osteophytes with marked multilevel foraminal narrowing.  

Private treatment records document that the Veteran underwent anterior decompression with resection of the posterior longitudinal ligament and arthrodesis, C3/4; instrumentation, anterior C3/4; and insertion of machined interbody spacer, anterior C3/4 in September 2013 due to degenerative joint disease and stenosis C3/4 with myelopathy and left shoulder radiculopathy.  

A February 2014 VA x-ray of the bilateral knee showed minimal sclerosis and spurring involving the right knee with very slight narrowing of the lateral joint compartment.  No joint effusion was seen in either knee.  Soft tissue abnormalities about the knees and in the joints could not be excluded on this plain film exam.  The impression was degenerative findings as described.  

An April 2014 VA treatment record documents that the Veteran was seen with chief complaint of headache.  The diagnosis was headache, likely migraine versus tension.  

Private treatment records document that the Veteran was seen for initial evaluation for physical therapy in October 2014.  He reported a history of gradually increasing low back pain that began around the beginning of that year and was not associated with a specific mechanism of injury.  The Veteran reported that he had had episodes of back pain off and on since his military discharge, but the past one to two years had been increasingly worse.  The medical diagnoses were lumbago; spasm of muscle; muscle weakness (generalized); and other symptoms involving nervous and musculoskeletal systems.

An October 2014 MRI of the lumbar spine conducted at a private facility contained an impression of multilevel degenerative disc and degenerative joint disease with multilevel disc bulges as well as posterior annular tear at L3/L4; there was multilevel lateral recess stenosis as well as central canal stenosis.  

An October 2014 MRI of the cervical spine conducted at a private facility contained an impression of anterior cervical fusion at C3-C4 with no canal stenosis at this level, with bilateral neural foraminal narrowing; small focal area of increased T2 signal in the left cord just to the left of midline, likely myelomalacia at the level of C3-C4; mild to moderate canal stenosis at C4-C5; moderate to severe neural foraminal narrowing at multiple levels; and posterior disc bulge/protrusion at T2-T2.  

Private treatment records document that the Veteran underwent decompression and foraminotomy, bilateral L3/4; and decompression, bilateral L4/5, in January 2015 due to bilateral lateral recess stenosis L3/4; lateral recess stenosis bilateral L4/5; and bilateral leg pain.  

A March 2015 private treatment record documents complaint of recurring headache in the occipital area and tension in the neck.  The assessment was tension headache.

The Veteran underwent a VA headaches Disability Benefits Questionnaire (DBQ) in April 2015, at which time his electronic files were reviewed.  The diagnosis was tension headaches.  The examiner noted a history of in-service motor vehicle accident with treatment for headaches in January 1975 and February 1975 that resolved without residual, and that the Veteran was seen in 2009 with headaches that were diagnosed as tension headaches.  CT of the head was normal and there was no treatment for chronic headache condition in the computerized record system since 2009, though the Veteran still had headaches.  It was the examiner's opinion that it is less likely than not that the Veteran has a headache condition related to service or residuals of a service-related injury.  The rationale was that the headaches he was treated for in service resolved without residual and that there is no treatment for a chronic headache condition since 2009.  

The Veteran also underwent a VA wrist conditions DBQ in April 2015, at which time his electronic files were reviewed.  There was no diagnosis provided.  The examiner reported that there was no treatment for a chronic right wrist condition in service on review of the service treatment records.  It was also noted that the Veteran had been followed by VA since 1999 and there was no mention or treatment for a right wrist disability.  The examiner also specifically cited the absence of a wrist injury during basic training and that although a right wrist laceration was noted in February 1975, no wrist symptoms were noted at that time.  It was the examiner's opinion that it is less likely than not that the Veteran has a right wrist disability related to service.  The rationale was that there was no treatment for a chronic right wrist disability in service, no treatment for a chronic right wrist disability in the computerized record system since 2009, and no disability on examination.  

The Veteran also underwent a VA neck (cervical spine) conditions DBQ in April 2015, at which time his electronic files were reviewed.  The diagnoses provided included degenerative disc disease of the cervical spine and cervical stenosis C2-3, C3-4, C4-5, C5-6 with spondylosis.  The examiner reported that there was no treatment for a chronic cervical spine condition in the service treatment records, although there was treatment for neck spasms following a February 1975 motor vehicle accident.  It was also noted that the Veteran had a motor vehicle accident in 2002 and complained of neck pain.  X-rays showed multilevel degenerative disc disease.  The Veteran had complained of neck pain since 2002 and the symptoms had progressed.  The examiner noted a January 2013 MRI showed multilevel degenerative disc disease with stenosis worse at C3-4, but also noted at C2-3, C4-5 and C5-6.  The examiner also indicated that the Veteran underwent anterior fusion at C3-4 in September 2013 with good result, but still had neck pain.  The examiner provided an opinion that it is less likely that the Veteran had a neck condition related to service.  The rationale was that there was no treatment for a chronic neck condition in service and no treatment for a neck condition after discharge until the 2002 motor vehicle accident.  

The Veteran also underwent a VA knee and lower leg conditions DBQ in April 2015, at which time his electronic files were reviewed.  In pertinent part, the diagnoses included left knee patellofemoral pain syndrome.  The examiner reported there was no treatment for the left knee in service; that x-rays of the left knee taken in 2014 were normal; and that he had not been treated for a chronic left knee condition and had some left knee pain.  The examiner reported that there was no treatment for a left knee disability in service and that the left knee condition was not related to service.  It was also noted that the Veteran did not have antalgic gait and the right knee degenerative joint disease was minimal and stable such that the left knee was less likely than not caused by or aggravated by the right knee disability.  

The Veteran also underwent a VA back (thoracolumbar spine) conditions DBQ in April 2015, at which time his electronic files were reviewed.  The diagnoses provided were lumbar spine degenerative disc disease; spinal stenosis with disc protrusion L3-4 and L4-5; and multilevel degenerative disc disease lumbar spine.  The examiner noted the Veteran complained of back pain in basic training and was treated with physiotherapy; that he was seen with back pain in April 1974 and August 1974; and that separation examination was normal.  The examiner also noted that the Veteran worked in construction after getting out of service and complained of back pain after a motor vehicle accident in October 2002.  X-rays at that time showed lumbar spine degenerative disc disease, which had also been noted in 1999, though x-rays in 1990 were normal.  The Veteran was seen with back pain in 2010 and MRI showed spinal stenosis with disc protrusion at L3-4 and L4-5.  Repeat MRI in January 2014 showed multilevel degenerative disc disease.  It was noted that the Veteran had a decompression and foraminotomy at L3-4 and a decompression at L4-5 for bilateral recess stenosis in January 2015.  He still had a lot of pain.  The examiner provided an opinion that it is less likely than not that the Veteran's back conditions are related to service.  The rationale was that he had minimal symptoms in service and his discharge examination was normal.  The examiner also cited the fact that lumbar spine films taken in 1990 were normal 15 years after he got out of service.  

An August 2016 private treatment record from Arkansas Specialty Orthopaedics reported that the Veteran was seen for follow up.  He continued to report that he had episodic significant back pain with leg numbness.  He was seen that day with records from VA stating that he had had previous evaluation for his low back while he was in service, with dating of these notes in April 1975.  The physician examining the Veteran in August 2016 reported that the note suggested that he had had low back pain for a while prior to his presentation; however, the Veteran told the physician that he had had the problems since he began doing his drills associated with his time in the Army.  The physician reported that she had treated some of the degenerative changes and resultant stenosis specifically at L3-4 and L4-5.  The physician then wrote "I believe that it is difficult to determine whether or not these changes are a direct result of his time and activity in the Army so I am a state that I am less than 50% sure that these changes or direct result of his activity however the increased stress and strain associated with high impact activity and some of his bending and lifting could have been the predecessor's to these changes.  He continued to have chronic problems related to his lumbar stenosis and degenerative changes."  

The preponderance of the evidence is against a finding of service connection for a cervical spine disorder.  The Board acknowledges that the Veteran was seen during service with complaints involving his cervical spine/neck.  It does not appear that his in-service complaints were chronic in nature as he did not note any problems with his neck at the time of a March 1975 expeditious discharge examination and he testified that his neck problems had come and gone since service.  The Board also acknowledges that the Veteran sought post-service treatment related to complaints of cervical spine/neck pain years after service.  However, the probative evidence is against a finding that the Veteran's current cervical spine disorders, diagnosed as degenerative disc disease of the cervical spine and cervical stenosis C2-3, C3-4, C4-5, C5-6 with spondylosis during the April 2015 DBQ, had their onset during active duty service or are related to such service.  

While the Board acknowledges the Veteran's assertion that he sustained a neck injury during service in February 1975 and that his current cervical spine/neck problems are related to service, as a lay person without the appropriate medical training and expertise, he simply is not competent to provide a probative opinion that his current condition is related to service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  The Veteran is competent to state that he has neck pain that began during service.  However, even after considering the Veteran's assertions, the examiner who conducted the April 2015 DBQ provided an opinion that it is less likely than not the Veteran's current cervical spine disorders were related to service.  This opinion, which stands uncontroverted in the record, was accompanied by adequate rationale and is afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  For these reasons, service connection for a cervical spine disorder is not warranted on a direct basis.  38 C.F.R. § 3.303.  Service connection for a cervical spine disorder is also not warranted on a presumptive basis as there is no evidence arthritis of the cervical spine was manifested within one year of the Veteran's May 1975 discharge from active duty service.  Rather, the first evidence of degenerative changes was in an October 2002 VA x-ray.  38 C.F.R. §§ 3.307, 3.309.  

The preponderance of the evidence is also against a finding of service connection for a back disorder.  The Board acknowledges that the Veteran was seen during service with complaints involving his back.  It does not appear that his in-service complaints were chronic in nature as he did not note any problems with his back at the time of a March 1975 expeditious discharge examination and he testified that his back problems had come and gone since service.  The Board also acknowledges that the Veteran sought post-service treatment related to complaints involving his back years after service.  However, the probative evidence is against a finding that the Veteran's current back disorders, diagnosed as lumbar spine degenerative disc disease; spinal stenosis with disc protrusion L3-4 and L4-5; and multilevel degenerative disc disease lumbar spine during the April 2015 DBQ, had their onset during active duty service or are related to such service.  

While the Board acknowledges the Veteran's assertion that he sustained a back injury during service in August 1974 and that his current back problems are related to service, as a lay person without the appropriate medical training and expertise, he simply is not competent to provide a probative opinion that his current condition is related to service.  See Bostain, 11 Vet. App. at 127; see also Routen, 10 Vet. App. at 186.  The Veteran is competent to state that he has back pain that began during service.  The Board does not find this assertion to be credible, as the Veteran only began reporting problems with his back since service after he filed his September 2009 claim for benefits; prior to this, he related back problems to other incidents, to include an October 2002 motor vehicle accident.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).  The Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals than to the Veteran's statements made in connection to his claim for VA benefits.  Id.  Moreover, even after considering the Veteran's assertions, the examiner who conducted the April 2015 DBQ provided an opinion that it is less likely than not the Veteran's current back disorders were related to service.  While the Board acknowledges that like the examiner who conducted the December 2009 VA examination previously found inadequate by the Board, the April 2015 VA examiner cited a normal discharge examination when no discharge examination is of record.  The April 2015 opinion, however, is not inadequate as the April 2015 VA examiner also specifically cited the fact that lumbar spine films taken in 1990, 15 years after discharge, were normal in support of the opinion provided.  This opinion was accompanied by adequate rationale and is afforded high probative value.  See Prejean, 13 Vet. App. at 448-9.  

The Board acknowledges the August 2016 private medical record from Arkansas Specialty Orthopaedics submitted in support of the claim, which, as discussed above, provided a statement from a physician that "I believe that it is difficult to determine whether or not these changes are a direct result of his time and activity in the Army so I am a state that I am less than 50% sure that these changes or direct result of his activity however the increased stress and strain associated with high impact activity and some of his bending and lifting could have been the predecessor's to these changes.  He continued to have chronic problems related to his lumbar stenosis and degenerative changes."  Medical opinions that are speculative, general or inconclusive in nature cannot support a claim.  See 38 C.F.R. § 3.102 (2013); see also Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  As such, this opinion is not afforded any probative value.  Even if the Board were to find the opinion probative, it does not support the claim.

For these reasons, service connection for a back disorder is not warranted on a direct basis.  38 C.F.R. § 3.303.  Service connection for a back disorder is also not warranted on a presumptive basis as there is no evidence arthritis of the lumbar spine was manifested within one year of the Veteran's May 1975 discharge from active duty service.  Rather, the first evidence of degenerative changes was in a June 1999 VA x-ray.  38 C.F.R. §§ 3.307, 3.309.  

The preponderance of the evidence is also against a finding of service connection for a left knee disorder.  As an initial matter, although the Veteran has reported injuring this knee in service, this assertion is not corroborated by the service treatment records, which are devoid of reference to complaints of, or treatment for, any left knee problems, though the Veteran was seen with complaints involving his right knee.  In addition, the examiner who conducted the April 2015 DBQ provided an opinion that the Veteran's current left knee disorder, diagnosed as left knee patellofemoral pain syndrome, was not related to service since there was no treatment for a left knee disability in service.  This opinion, which stands uncontroverted in the record, was accompanied by adequate rationale and is afforded high probative value.  See Prejean, 13 Vet. App. at 448-9.  For these reasons, service connection for a left knee disorder is not warranted on a direct basis.  38 C.F.R. § 3.303.  Service connection for a left knee disorder is also not warranted on a presumptive basis as there is no evidence arthritis of the left knee was manifested within one year of the Veteran's May 1975 discharge from active duty service.  Although a February 2014 bilateral knee x-ray contained an impression of degenerative findings, the April 2015 VA examiner noted that this x-ray was normal.  38 C.F.R. §§ 3.307, 3.309.  Lastly, service connection for a left knee disorder is also not warranted on a secondary basis.  While the Board acknowledges the Veteran's assertion that his left knee problems were caused by his right knee disability, as a lay person without the appropriate medical training and expertise, he simply is not competent to provide a probative opinion that his current condition is related to a service-connected disability.  See Bostain, 11 Vet. App. at 127; see also Routen, 10 Vet. App. at 186.  Moreover, the April 2015 VA examiner provided an opinion that the left knee was less likely than not caused by or aggravated by the right knee disability because the Veteran did not have antalgic gait and the right knee degenerative joint disease was minimal and stable.  This opinion, which stands uncontroverted in the record, was accompanied by adequate rationale and is afforded high probative value.  See Prejean, 13 Vet. App. at 448-9.  For these reasons, service connection for a left knee disorder is not warranted on a secondary basis.  38 C.F.R. § 3.310.  

The preponderance of the evidence is also against a finding of service connection for residuals of a head injury, to include headaches.  The Board acknowledges that the Veteran was seen with headaches during service.  It does not appear that his in-service complaints were chronic in nature as he specifically denied frequent or severe headache at the time of the March 1975 expeditious discharge examination and he testified that he occasionally had headaches and that his headaches had come and gone since service.  The Board also acknowledges that the Veteran sought post-service treatment related to complaints of headaches years after service.  However, the probative evidence is against a finding that the Veteran's current headaches, diagnosed as tension headaches during the April 2015 DBQ, had their onset during active duty service or are related to such service.  

While the Board acknowledges the Veteran's assertion that his headaches are related to service, as a lay person without the appropriate medical training and expertise, he simply is not competent to provide a probative opinion that his current condition is related to service.  See Bostain, 11 Vet. App. at 127; see also Routen, 10 Vet. App. at 186.  The Board also acknowledges the Veteran's assertion that he sustained an injury to his head.  While the Veteran is competent to make this assertion, the Board does not find it to be credible.  This is so because service treatment records specifically cite the absence of head trauma following a February 1975 in-service car accident and do not document that the Veteran was hit in the head during an altercation with a fellow soldier.  The Veteran also denied head injury at the time of a March 1975 expeditious discharge examination.  The Veteran is competent to state that he has headaches that began during service.  However, even after considering the Veteran's assertions, the examiner who conducted the April 2015 DBQ provided an opinion that it is less likely than not that the Veteran has a headache condition related to service or residuals of a service-related injury.  This opinion, which stands uncontroverted in the record, was accompanied by adequate rationale and is afforded high probative value.  See Prejean, 13 Vet. App. at 448-9.  For these reasons, service connection for residuals of a head injury, to include headaches, is not warranted.  38 C.F.R. § 3.303.  

Lastly, the preponderance of the evidence is also against a finding of service connection for a right wrist disorder.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Without evidence of a current diagnosis involving the right wrist, service connection is not warranted.  See 38 C.F.R. § 3.303.  

As the preponderance of the evidence is against the claims, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Service connection for degenerative joint disease of the right knee was granted in the January 2010 rating decision that is the subject of this appeal.  The RO assigned a noncompensable (zero percent) rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5257 and 5010, effective September 21, 2009.  

In an April 2012 VA Form 9, the Veteran reported that his right knee was definitely worse and that surgery had been suggested.  The Veteran testified in June 2014 that his service-connected right knee disability stopped him from getting out of the bathtub or going on long walks.  It was also occasionally painful, which was uncomfortable, and that it popped a lot and had painful motion, but did not cause him to fall.  The Veteran indicated that he took hydrocodone three times a day for the pain in his knees.  He also noted that surgery had been discussed but he had opted to live with the pain, which he could as long as he had his pills.  

The claim was remanded by the Board in November 2014 and as noted in the Introduction, the RO issued a rating decision in May 2015, which increased the rating assigned for degenerative joint disease of the right knee to 10 percent, effective between September 21, 2009, and February 11, 2014, pursuant to Diagnostic Codes 5003 and 5260 in conjunction with 38 C.F.R. § 4.59.  The RO thereafter recharacterized the disability as right knee meniscal tear and assigned a 20 percent rating pursuant to Diagnostic Codes 5003 and 5258 effective February 11, 2014.  Given the foregoing, the Board must determine whether the Veteran is entitled to a rating in excess of 10 percent prior to February 11, 2014, and a rating in excess of 20 percent as of that date, for his service-connected right knee disability.

Diagnostic Code 5010 provides that arthritis due to trauma is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under 38 C.F.R. § 4.59, painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint.

The rating criteria provided for limitation of motion of the knee and leg are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides ratings for limitation of flexion.  Flexion of either leg limited to 60 degrees is noncompensable, flexion limited to 45 degrees merits a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation, and a 30 percent evaluation requires that flexion be limited to 15 degrees.  Diagnostic Code 5261 provides ratings for limitation of extension with the following ratings assigned: 0 percent for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and 50 percent for extension limited to 45 degrees.  For rating purposes, normal range of motion of the knee is from zero to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II (2014).

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  See 38 C.F.R. § 4.71a.  

The Veteran underwent a VA examination in December 2009.  It was noted that he walked without a limp and without any assistive device or brace.  Review of the claims folder was completed.  The Veteran reported a long history of right knee pain.  He stated the discomfort was on the lateral aspect of the right knee with occasional swelling.  The discomfort was an ache at a level five that would increase to a level eight with no particular event causing it.  This would occur about once a month lasting two to three days.  The Veteran would take Naprosyn and would rest, which would help the flare.  He denied being totally incapacitated in the past 12 months, having any surgeries or injections to the knee, and also denied subluxation, dislocation, instability, bony cancers, or locking.  Daily limitations included walking one mile, standing 10 minutes, sitting 30 minutes, difficulty arising from a seated position, decreasing his squatting, only being able to climb three stairs, and avoiding running.  The Veteran was not working so he had no work restrictions.  With flares or repetitive use, he will decrease his walking, standing and squatting until the flare resolves.  Physical examination of the right knee revealed normal appearance without effusion, redness or scar.  There was tenderness in the lateral joint line but the patella was normal and patellar compression test, Lachman's test, collateral ligament test, and McMurray's test were all normal.  Extension was to zero degrees, flexion was to 140 degrees, and patellar movement was normal without crepitus.  There was tenderness laterally throughout the range of motion exercises.  There was no additional weakness, fatigability, discoordination, additional restricted range of motion or loss of joint function with use or against resistance times three.  Active and passive range of motion were equal times three.  The pertinent impression included right knee degenerative joint disease.  A December 2009 VA x-ray of the right knee contained an impression of narrowing of the medial and lateral joint space raises possibility medial and lateral meniscus tear or degeneration.

A February 2010 VA treatment record documents that the Veteran reported severe right knee pain.  The impression was bucket-handle tear involving the posterior horn of the medial meniscus; radial tear involving the posterior horn of the lateral meniscus; acute and chronic edematous and fibrous changes from impingement of the infrapatellar fat pad; myxoid degenerative changes involving the anterior cruciate ligament at its tibial attachment; chronic change of the medial collateral ligament at its femoral attachment; synovial cyst extending from the proximal tibiofibular articulation with two loose bodies; and degenerative cartilage changes as described.  The impression was based on a February 2010 magnetic resonance imaging (MRI) of the right knee.  The Veteran was fitted with a right knee brace in March 2010.  

The Veteran underwent a VA knee and lower leg conditions DBQ in February 2014, at which time his claims file was reviewed.  The diagnosis was right knee degenerative joint disease.  The Veteran reported that the condition had progressed and that he had chronic right knee pain which he rated as mild to moderate.  He was taking Hydrocodone and Mobic for pain, which was minimally helpful.  The Veteran reported that his knee was stiff, had crepitus, locked on occasion, and it "always swells."  The Veteran also reported flare-ups impacted the function of the knee, specifically indicating that it limited standing and walking and that there was weakness during flares without additional loss of motion or discoordination.  Range of motion testing revealed right knee flexion to 100 degrees with objective evidence of painful motion beginning at 90 degrees.  Extension ended at zero degrees with objective evidence of painful motion beginning there.  The Veteran was able to perform repetitive-use testing with three repetitions.  There was no additional limitation in range of motion of the knee following repetitive-use testing, but the Veteran did have functional loss/impairment in the form of pain on movement.  There was also tenderness or pain to palpation for joint line or soft tissues.  Muscle strength testing was normal with right knee flexion and extension and joint stability tests were all normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner indicated that the Veteran had right meniscal tear with frequent episodes of joint pain and effusion, but had not had a meniscectomy.  It was also noted that the Veteran occasionally used a brace and regularly used a cane for his knees.  Diagnostic testing showed right knee degenerative or traumatic arthritis, but there was no x-ray evidence of patellar subluxation.  The examiner specifically noted that 2009 x-rays showed degenerative joint disease and a 2010 MRI showed meniscus tear.  It was noted that the Veteran's knee impacted his ability to work, with specific reference to no sedentary restrictions, ability to stand for 10 minutes and walk short distances, and difficulty climbing and squatting.  

A February 2014 VA x-ray of the bilateral knee showed minimal sclerosis and spurring involving the right knee with very slight narrowing of the lateral joint compartment.  No joint effusion was seen in either knee.  Soft tissue abnormalities about the knees and in the joints could not be excluded on this plain film exam.  The impression was degenerative findings as described.  

The Veteran also underwent a VA knee and lower leg conditions DBQ in April 2015, at which time his electronic files were reviewed.  The diagnoses provided were right knee meniscal tear and right degenerative arthritis.  It was noted that the Veteran's right knee pain continued and that x-rays from 2014 were unchanged from 2009.  The Veteran reported functional loss/impairment with bending, walking, standing and stairs.  Range of motion testing revealed right knee flexion to 85 degrees and extension from 85 to zero degrees.  Range of motion was noted to contribute to functional loss with walking and stairs.  There was pain on exam that caused functional loss; objective evidence of pain with weight bearing; objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue; and objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss or range of motion after three repetitions.  The Veteran was not being examined immediately after repetitive use over time and the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner noted that pain significantly limited functional ability with repeated use over a period of time, but was unable to estimate this in terms of range of motion without conjecture.  Additional contributing factors of right knee disability included disturbance of locomotion and interference with standing.  Muscle strength testing was normal without reduction and there was no atrophy.  There was also no ankylosis, history of right recurrent subluxation, history of right lateral instability, or history of recurrent effusion.  Right joint stability testing was not indicated.  The examiner also noted right meniscal tear with frequent episodes of joint pain.  The examiner noted that a 2010 MRI had shown medial and lateral meniscus tear and that no surgery had been performed.  The Veteran occasionally used a brace and regularly used a cane for his knees and back.  Diagnostic testing showed degenerative or traumatic right knee arthritis.  The right knee condition impacted the Veteran's ability to perform any type of occupational task, specifically bending, stairs, and prolonged walking or standing.  

The preponderance of the evidence of record does not support the assignment of a rating in excess of 10 percent for the right knee disability prior to February 11, 2014, pursuant to Diagnostic Codes 5003 and 5260.  This is so because the Veteran did not exhibit right knee flexion limited to 30 degrees at any time prior to this date so as to support the assignment of the next highest (20 percent) rating provided under Diagnostic Code 5260.  Rather, he was able to achieve 140 degrees of flexion during the December 2009 VA examination.

Consideration has been given to whether an increased rating is warranted for the Veteran's service-connected right knee disability prior to February 11, 2014, on the basis of functional impairment and pain.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2015); DeLuca, 8 Vet. App. at 204-06.  As noted above, the RO has already considered these provisions in assigning the initial 10 percent evaluation effective between September 21, 2009, and February 11, 2014.  See May 2015 rating decision.  In addition, during the December 2009 VA examination, the Veteran did not exhibit any additional weakness, fatigability, discoordination, additional restricted range of motion, or loss of joint function with use or against resistance times three.  As such, there is no evidence to support a higher rating prior to February 11, 2014, on the basis of limitation of function due to pain.  

The preponderance of the evidence of record also does not support the assignment of a rating in excess of 20 percent for the right knee disability as of February 11, 2014, pursuant to Diagnostic Codes 5003 and 5258.  This is so because the Veteran is already in receipt of the maximum rating provided under Diagnostic Code 5258 and because he did not exhibit right knee flexion limited to 15 degrees at any time since this date so as to support the assignment of the next highest (30 percent) rating provided under Diagnostic Code 5260.  Rather, he was able to achieve 100 degrees of flexion during the February 2014 VA examination and 85 degrees of flexion during the April 2015 VA examination.  

Consideration has been given to whether an increased rating is warranted for the Veteran's service-connected right knee disability as of February 11, 2014, on the basis of functional impairment and pain.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2015); DeLuca, 8 Vet. App. at 204-06.  The Veteran was able to perform repetitive-use testing with three repetitions and without additional limitation in range of motion of the knee following repetitive-use testing during the February 2014 VA examination; and he was able to perform repetitive use testing with at least three repetitions and without additional functional loss or range of motion after three repetitions during the April 2015 VA examination.  The Board acknowledges that the Veteran was noted to have functional loss/impairment in the form of pain on movement during the February 2014 VA examination and that the April 2015 VA examiner reported that pain significantly limited the Veteran's functional ability with repeated use over a period of time, though the April 2015 VA examiner was unable to estimate this in terms of range of motion without conjecture.  Pain alone, however, is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, the Board does not find any additional functional loss of use which is not contemplated by the assigned 20 percent rating as of February 11, 2014.  

The Board has also considered the other diagnostic criteria related to the knees to determine whether increased initial ratings, or an additional separate compensable rating, is warranted for the right knee disability under these provisions at any time during the appellate period.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  None of the remaining diagnostic codes, however, are applicable to the Veteran's service-connected right knee disability as there is no evidence of ankylosis (Diagnostic Code 5256); recurrent subluxation or lateral instability (Diagnostic Code 5257); symptomatic removal of the semilunar cartilage (Diagnostic Code 5259); limitation of extension (Diagnostic Code 5261); impairment of the tibia and fibula (Diagnostic Code 5262); or genu recurvatum (Diagnostic Code 5263).  In regards to Diagnostic Code 5257, although the Veteran's service-connected right knee disability was originally rated under this diagnostic code, there is no subjective or objective evidence of slight recurrent subluxation or lateral instability of the right knee at any time during the appellate period.  Rather, the Veteran testified in June 2014 that his right knee did not cause him to fall and he denied subluxation and instability during the December 2009 and April 2015 VA examinations.  Moreover, Lachman's test, collateral ligament test and McMurray's test were all normal during the December 2009 VA examination and right joint stability testing was not indicated during the April 2015 VA examination.  In regards to Diagnostic Code 5259, there is no evidence the Veteran has undergone surgery to repair his right knee meniscal tear; in regards to Diagnostic Code 5261, extension was normal during the December 2009, February 2014 and April 2015 VA examinations.  See VA treatment records; VA examination reports.

Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2015).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  While the Veteran has complained of flare ups of pain and weakness, as well as difficulty with certain activities, such complaints are contemplated by the rating criteria and the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as these situations arise because of the above factors.  The Board acknowledges that the Veteran reports occasionally using a brace and regularly using a cane to alleviate his symptoms.  Although the use of a brace and cane is not contemplated under the rating criteria the symptoms corrected/alleviated by the use of the brace and cane are addressed.  In fact, the Veteran's medical treatment records and VA examinations describe the level of his disability when he is not using a brace or cane and, as noted above, those symptoms are contemplated under the rating criteria.  C.f. Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  In addition, the Board finds that the use of a brace and cane is not exceptional or unusual for someone with a knee disability.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  As such, the Board concludes that referral for extraschedular consideration is not warranted.


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a back disorder is denied.

Service connection for a left knee disorder, to include as secondary to service-connected degenerative joint disease of the right knee, is denied.

Service connection for residuals of a head injury, to include headaches, is denied.

Service connection for a right wrist disorder is denied.

An initial rating in excess of 10 percent for the right knee disability is denied prior to February 11, 2014.

An initial rating in excess of 20 percent for the right knee disability is denied as of February 11, 2014.



____________________________________________
Nathan Kroes  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


